DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 11/16/2021. Claims 1-6, 8-14 & 16-20 are pending in this application. Claims 7 & 15 are canceled. 
Allowable Subject Matter
2.	Claims 1-6, 8-14 & 16-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations (in italic) as in the present application wherein, amongst other limitations: 
an integrated circuit & a computing device structure including a first P-type device above a substrate, the first P-type device having a voltage threshold (VT), the first P-type device having a first gate dielectric layer, and a first P- type metal layer on the first gate dielectric layer, the first P-type metal layer having a thickness; a second P-type device above the substrate, the second P-type device having a voltage threshold (VT), the second P-type device having a second gate dielectric layer, and a second P-type metal layer on the second gate dielectric layer, wherein the second P- type metal layer has a thickness greater than the thickness of the first P-type metal layer, and a third P-type device above the substrate, the third P-type device having a voltage threshold (VT), the third P-type device having a third gate dielectric layer, and a third P- type metal layer on the third gate dielectric layer, wherein the VT of the third P-type device is different than the VT of the first P-type device, wherein the first P-type metal layer and the third P-type metal layer have a same thickness (emphasis added), as in the context of claims 1 & 17; and
the steps of forming a first P-type device above a substrate, the first P-type device having a voltage threshold (VT), the first P-type device having a first gate dielectric layer, and a first P-type metal layer on the first gate dielectric layer, the first P-type metal layer having a thickness; forming a second P-type device above the substrate, the second P-type device having a voltage threshold (VT), the second P-type device having a second gate dielectric layer, and a second P-type metal layer on the second gate dielectric layer, wherein the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer; and forming a third P-type device above the substrate, the third P-type device having a voltage threshold (VT), the third P-type device having a third gate dielectric layer, and a third P-type metal layer on the third gate dielectric layer, wherein the VT of the third P- type device is different than the VT of the first P-type device, wherein the first P-type metal layer and the third P-type metal layer have a same thickness (emphasis added) as in the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/12/22